DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amendments, and the fact that Guo teaches folding before compressing the mattress. As such, the rejection below now uses Stuart to teach a mattress, and then Lee as the first secondary reference to modify the mattress according to Lee’s method of compressing and then folding and then rolling the mattress (see paragraph 24 and Figures 2-5). Guo is then used to modify Stuart and Lee to teach folding along the foam hinge of Stuart. Thus, Guo is no longer a primary reference and the method order of Guo is no longer being used in the current rejection, instead Guo is simply used for the folding location. As a result of the change in rejection, Applicant’s arguments do not apply to the current rejection. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “wherein when the first and second pocket coil sections and the compressible strip of material are compressed for transport and/or storage in a compressed state, and wherein the compressed first and second pocket coil sections are folded onto the other along the hinge location in a transport and/or storage state” is not grammatically correct. Examiner believes the “when” should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-11, 13-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 5214809) in view of Lee (US Patent Application Publication 20070204566) in view of Guo (CN 105852516A). 
Regarding claim 1, Stuart teaches a mattress comprising: first and second pocket coil sections (Figure 4; left and right coil sections, or Figure 3, left two 13 sections and right two 13 sections) forming head and foot portions of the mattress and a top surface and a bottom surface, the first and second pocket coil sections being connected to one another by a compressible strip of material extending across the mattress providing a hinge location (Figures 1 and 4, 16), in use, wherein the compressible strip of material extends across substantially an entire width and height of the mattress between the first and second pocket coil sections (Figure 1; as shown, 16) and has a thickness measured between the first and second pocket coil sections that is less than the height of the mattress measured between the top and bottom surface when in an uncompressed state ((Column 3; lines 1-5 “The hinge portions 14 space the pockets and innerspring segments 7 apart about two inches. Resilient foam spacer bars 16 fill this space.”, the height of the mattress is more than two inches, as shown in the Figures). Stuart does not specifically teach the hinge location is for packing the mattress for transportation, wherein when the first and second pocket coil sections and the compressible strip of material 
Regarding claim 6, Stuart teaches a method of forming and packing a mattress, such as for transport and/or storage, comprising: constructing first and second pocket-spring mattress core sections (Figure 3; left two 13 sections versus right two 13 sections, See also Figure 4, 7); 2Application No. 16/480,896 Reply to Office Action of June 23, 2021 coupling the first and second pocket-spring mattress core sections together by way of a compressible material strip (Figure 1; 16) forming a mattress comprising the coupled first and , wherein the compressible material strip has a thickness that is less than a height of the mattress when in an uncompressed state  (Column 3; lines 1-5 “The hinge portions 14 space the pockets and innerspring segments 7 apart about two inches. Resilient foam spacer bars 16 fill this space.”, the height of the mattress is more than two inches, as shown in the Figures).  Stuart does not teach packing the mattress for transport including vacuum compression of the mattress prior to folding the mattress along the compressed compressible material strip.  Lee teaches packing the mattress for transport including vacuum compression of the mattress prior to folding the mattress (Paragraph 24 and Figure 4). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the mattress of Stuart to be compressible and fold it for storage in order to allow for easier shipment or storage of the mattress when not in use. Guo teaches folding the mattress along the compressed strip  (Paragraph 3 of the ‘Detailed Ways’ section, “When packaging, firstly fold the spring mattress along the center line of the sponge support strip C4, and then compress the folded mattress to maintain the two parts overlapping, and keep the compressed state when the mattress is compressed to the maximum limit.”). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the compressed mattress of Stuart and Lee to fold along the hinge in order to allow for an easier folding location than the springs, and because doing so would be at the center point of Stuart as is shown by Lee in Figure 4. 
Regarding claim 8, Lee teaches the packing the mattress includes rolling of the folded mattress into a generally cylindrical form (Figure 5). 
Regarding claim 9, Stuart teaches a method of forming a mattress, comprising: constructing first and second pocket-spring mattress core sections (Figure 3; left two 13 sections versus right two 13 sections, See also Figure 4, 7); 2Application No. 16/480,896 Reply to Office Action of June 23, 2021 coupling the first and second pocket-spring , wherein the compressible material strip has a thickness that is less than a height of the mattress when in an uncompressed state  (Column 3; lines 1-5 “The hinge portions 14 space the pockets and innerspring segments 7 apart about two inches. Resilient foam spacer bars 16 fill this space.”, the height of the mattress is more than two inches, as shown in the Figures). Stuart does not teach vacuum compressing the mattress; folding the compressed mattress along the compressed compressible material strip; and rolling the folded compressed mattress into a generally cylindrical shape. Lee teaches vacuum compressing the mattress (Paragraph 24); folding the compressed mattress (Figure 4), and rolling the folded compressed mattress into a generally cylindrical shape (Figure 5). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the mattress of Stuart to be compressible and fold it for storage in order to allow for easier shipment or storage of the mattress when not in use. Guo teaches folding the mattress along the compressed strip  (Paragraph 3 of the ‘Detailed Ways’ section, “When packaging, firstly fold the spring mattress along the center line of the sponge support strip C4, and then compress the folded mattress to maintain the two parts overlapping, and keep the compressed state when the mattress is compressed to the maximum limit.”). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the compressed mattress of Stuart and Lee to fold along the hinge in order to allow for an easier folding location than the springs, and because doing so would be at the center point of Stuart as is shown by Lee in Figure 4. 
Regarding claim 10, Lee teaches the rolling the folded compressed mattress comprises coiling the folded compressed mattress about a coil axis such that the coil axis is transverse to the mattress fold (Paragraph 25 " In a preferred embodiment, the rolling begins on the shortest 
Regarding claim 11, Stuart teaches a mattress formed by the method of claim 6 (Figure 1; as shown).
Regarding claim 13, Stuart teaches the compressible strip of material extends across substantially the entire width and height of the mattress between the first and second pocket spring mattress core sections (Figure 1; 16, as shown) and the strip has a thickness of 2 to 6 centimeters (Column 3; lines 1-5 “The hinge portions 14 space the pockets and innerspring segments 7 apart about two inches. Resilient foam spacer bars 16 fill this space.”).
Regarding claim 14, Lee teaches placing the mattress in a vacuum bag prior to vacuum compressing the mattress (Figure 2; 18 and Paragraph 24).
Regarding claim 15, Stuart teaches the compressible strip of material has a thickness in the range of 2 to 6 centimeters (Column 3; lines 1-5 “The hinge portions 14 space the pockets and innerspring segments 7 apart about two inches. Resilient foam spacer bars 16 fill this space.”).
Regarding claim 16, Stuart teaches the first and second pocket coil sections cannot be folded onto each other along the hinge location in the uncompressed state (As shown in Figure 1, the hinges do not allow full flipping over of the mattress sections in the uncompressed state).
Regarding claim 19, Lee teaches the transport and/or storage state is a first transport and/or storage state, and wherein the compressed and folded first and second pocket coil sections are rolled along an axis perpendicular to the hinge location into a roll in a second transport and/or storage state (Figures 4 and 5, as shown).
Regarding claim 18, Stuart and Lee do not specifically teach the height of the mattress in the uncompressed state is at least 10 times the height of the mattress in the compressed state. .
Claims 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 5214809) in view of Lee (US Patent Application Publication 20070204566) in view of Guo (CN 105852516A) further in view of Reynolds (US Patent Application Publication 20160367037). 
Regarding claim 2, Stuart does not specifically teach the compressible strip of material comprises an open-cell foam material. Reynolds teaches using open celled polyurethane in a foam mattress (Paragraph 17). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foam of Stuart to be open celled polyurethane foam in order to allow more air to compress the foam in a vacuum compression and to allow for a lightweight foam for the user to move the mattress, and because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960). 
Regarding claim 3, Stuart does not specifically teach the compressible strip of material comprises a high-density open-cell polyurethane foam material. Reynolds teaches using open celled polyurethane in a foam mattress (Paragraph 17). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foam of Stuart to be open celled polyurethane foam in order to allow more air to compress the foam in a vacuum compression and to allow for a lightweight foam for the user to move the mattress, and because the selection of a known material based upon its suitability for the intended use is a design consideration 
Regarding claim 12, Stuart does not specifically teach the compressible strip of material comprises a high-density open-cell polyurethane foam material. Reynolds teaches using open celled polyurethane in a foam mattress (Paragraph 17). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foam of Stuart to be open celled polyurethane foam in order to allow more air to compress the foam in a vacuum compression and to allow for a lightweight foam for the user to move the mattress, and because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Patent 5214809) in view of Lee (US Patent Application Publication 20070204566) in view of Guo (CN 105852516A) further in view of Leng (US Patent Application Publication 20150000229). 
Regarding claim 17, Stuart and Lee do not specifically teach the thickness of the compressible strip is greater than the height of the mattress in the compressed state. Leng teaches the thickness of the compressible strip is greater than the height of the mattress in the compressed state (Paragraph 20 notes that the vacuum compressed mattress can be decreased to 15%-25% its original thickness. When applying this to an average mattress thickness, this would put the height below two inches, which is the thickness of Stuart’s compressible strip). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Stuart and Lee to compress to a height below two inches in order to make it as small as possible for storage and shipping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673